UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 8, 2010 Bristow Group Inc. (Exact name of registrant as specified in its charter) Delaware 001-31617 72-0679819 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification Number) 2000 W. Sam Houston Pkwy. S., Suite 1700 (Zip Code) Houston, Texas (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 267-7600 Former Name or Former Address, if Changed Since Last Report: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 8, 2010, Bristow Group Inc. (the “Company”) announced that Elizabeth D. Brumley, Vice President, Finance and Chief Financial Officer of the Company, will be departing the employ of the Company effective June 15, 2010. She will receive severance payments in accordance with the termination “other than for Cause” provisions of her Severance Benefits Agreement.William E. Chiles, President and Chief Executive Officer of the Company, will serve as Chief Financial Officer until a successor is identified. A copy of the news release relating to this disclosure is furnished herewith as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description of Exhibit News Release of Bristow Group Inc. dated June 8, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 14, 2010 BRISTOW GROUP INC. (Registrant) By: /s/ Randall A. Stafford Randall A. Stafford Vice President, General Counsel and Corporate Secretary Exhibit Index Exhibit Number Description of Exhibit News Release of Bristow Group Inc. dated June 8, 2010
